Miller v Miller (2021 NY Slip Op 02724)





Miller v Miller


2021 NY Slip Op 02724


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (761/20) CA 20-00203.

[*1]SHEILA (BAILEY) MILLER, AS ADMINISTRATRIX OF THE ESTATE OF THOMAS J. MILLER, DECEASED, AND SHEILA (BAILEY) MILLER, INDIVIDUALLY, PLAINTIFF-RESPONDENT-APPELLANT, 
vPATRICIA A. MILLER, AS EXECUTOR OF THE ESTATE OF MARK MENDY, DECEASED, DEFENDANT, AND MOOG, INC., DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.